Case 8:18-cv-02012-JLS-JDE Document 54 Filed 07/28/20 Page 1 of 1 Page ID #:720




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10
     MARIA SOTO, an individual                          CASE NO.: 8:18-cv-02012 JLS (JDEx)
11
                    Plaintiff,                          ORDER FOR DISMISSAL WITH
12                                                      PREJUDICE
            vs.
13
     REMINGTON COSTA MESA
14 EMPLOYERS, LLC, a Delaware Limited
     Liability Company, and DOES 1 through 100,
15 inclusive,
16                     Defendants.

17
            The Joint Stipulation for Dismissal with Prejudice submitted by Plaintiff, MARIA
18
19 SOTO and Defendant, REMINGTON COSTA MESA EMPLOYERS, LLC is approved. IT IS
20 ORDERED THAT: the entire action, including all claims and counterclaims stated herein
21 against all parties, is hereby dismissed with prejudice, pursuant to Federal Rule of Civil
22 Procedure, Rule 41(a)(1)(ii); and the Parties are to bear their own costs and attorneys’ fees.
23
24
25 Dated: 07/28/2020                            JOSEPHINE     L. STATON
                                                _____________________________
26                                              United States District Judge

27
28

                                                                                          4825-4362-3777
